PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/525,983
Filing Date: 11 May 2017
Appellant(s): Woo, Kyungsoo



__________________
Jian Jiang
Reg. No. 69,127
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 24 February 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06 October 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8-12, 14, 17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Frith et al. US 20030031774 (hereinafter “Frith”).
With respect to claims 1, 2, 14, and 18, Frith teaches a method of preparing a composition comprising gelled particles which comprises the step of subjecting an aqueous mixture comprising a gelling biopolymer (non-starch hydrocolloid polymer) and a salt such as potassium chloride to a gelation treatment (Abstract; and paragraphs [0052], [0053], [0056], and [0061]).  The gelation of particles (biopolymers) by temperature treatment is used (paragraph [0031]).  The most preferable temperature treatment is cooling, hence, a biopolymer gelling upon cooling is used (cooled food matrix) (paragraphs [0023]-[0031]).  Frith also teaches the composition comprising the gelled particles (cooled food matrix) can be applied to food products, such as such as spreads, dressings, sauces, or frozen desserts (claim 2) (paragraphs [0043], [0067], [0094], and 0073]-[0121]), and the food products further include a salt (sodium added as sodium salt comprising sodium chloride) (paragraphs [0049] and [0066]).  In one example, the composition comprising the gelled gellan biopolymer (cooled food matrix) was mixed with 3 g salt (sodium chloride) and other ingredients to form 1000 g of fresh cheese (.3% sodium chloride based on the food composition) (paragraphs [0110]-[0116]).  The amount of .3% salt (sodium chloride) in the fresh cheese product (food product) falls within the claimed range of 0.3 to 2.0 wt% of the sodium chloride based on the food composition. 
Frith additionally teaches the composition comprising the biopolymers (non-starch hydrocolloid polymer) can be added to the foodstuff in an amount of at most 30 wt.% (paragraphs [0043]-[0047]), which encompasses the presently claimed ranges (claims 1, 14, and 18).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of 
Frith also teaches the concentration of sodium in the aqueous food matrix is higher than the concentration of sodium entrapped in the jellified non-starch hydrocolloid polymer since the reference teaches a non-gelled aqueous phase (aqueous food matrix) dominated by CMC (7.6 wt% sodium ions) and a gelled phase comprising k-carrageenan fibers (jellified non-starch hydrocolloid polymer) (5.12 wt% sodium ions) in one example (paragraphs [0073]-[0096]).  Additionally, Frith teaches a method of preparing a composition comprising gelled particles which comprises the step of subjecting an aqueous mixture comprising a gelling biopolymer, which are identical to the presently claimed non-starch hydrocolloid polymers (paragraphs [0024] and [0030]), and a salt such as potassium chloride to a gelation treatment (Abstract; and paragraphs [0052], [0053], [0056], and [0061]).  The composition comprising the gelled particles (aqueous food matrix) can be applied to food products (paragraphs [0043] and [0094]), and the food products further include a salt (sodium is added in the form of sodium chloride) (paragraphs [0049] and [0066]).  Since the sodium chloride salt in Frith
While Frith does not expressly disclose adding the non-sodium metal salt to the food matrix in an amount of 0.3 wt% to 1.5 wt% of the food composition or the non-sodium metal salt comprises potassium chloride that is 20 wt.% to 150 wt.% of the sodium salt added to the cooled food matrix (claims 1 and 18), Frith discloses mixing the biopolymers with a salt, such as potassium chloride, in a preferred concentration and the salt can be a chemically setting gelling agent (paragraphs [0028]-[0029] and [0061]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the quantity of non-sodium metal salt through routine experimentation in order to set/gel the biopolymer and prepare a final food product with organoleptically desirable characteristics (Abstract).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).
Regarding claims 8-10, Frith teaches the gelation of particles (biopolymers) by temperature treatment is used.  The most preferable temperature treatment is cooling, hence, a biopolymer gelling upon cooling is used (cooled food matrix).  In the examples, the mixture of gelling biopolymers (non-starch hydrocolloid polymer), potassium chloride, and water is heated (claim 8) up to 95⁰C and stirred for 15 minutes (claim 9) and then cooled to 5 or 10⁰C (claim 10) (paragraphs [0031] and [0073]-[0110]).
With respect to claims 11, 12, and 21, Frith 
Claim 17 relates to a food composition obtainable by the method according to claim 1.  It is unclear how the process steps described in claim 1 impart distinctive structural characteristics to the final food composition.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  Further, "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established.” (In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972) and MPEP 2113).  Since the food composition of claim 17 is substantially similar to the food product disclosed by Frith, as set forth above, the claim is unpatentable.  See also MPEP 2113 and 2114. 
(2) Response to Argument
Claims 1, 2, 8-12, 14, 17, 18, and 21 stand rejected under 35 USC 103 as being unpatentable over Frith.
Appellant argues Frith fails to render independent Claim 1 obvious (P7).  
Examiner disagrees.  With respect to claim 1, Frith teaches a process for producing a food product (paragraph [0001]).
Regarding the limitations of gelling a non-starch hydrocolloid polymer in an aqueous food matrix and adding a non-sodium metal salt to the food matrix before and/or during gelling of the non-starch hydrocolloid polymer in an amount of 0.3 wt% to 1.5 wt% of the food composition as recited in claim 1, Frith teaches subjecting an aqueous mixture comprising a gelling biopolymer (non-starch hydrocolloid polymer) and a salt such as potassium chloride (non-sodium metal salt) to a gelation treatment (Abstract; and paragraphs [0052], [0053], [0056], and [0061]).  
However, Frith does not expressly disclose adding the potassium chloride (non-sodium metal salt) in an amount of 0.3 wt% to 1.5 wt% of the food product as recited in claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the quantity of non-sodium metal salt (potassium chloride) through routine experimentation.  One of ordinary skill in the art would have been motivated to optimize the quantity of non-sodium metal salt (potassium chloride) in order to set/gel the biopolymer because Frith teaches a salt with an effective cation, such as potassium chloride, is combined with the biopolymer in an aqueous phase to chemically set the biopolymer to a gel and using the potassium chloride salt in a preferred concentration (paragraphs [0027]-[0029] and [0061]).  There would have been a reasonable expectation of success of preparing a final food product comprising the gelled biopolymer with organoleptically desirable characteristics 
Regarding the limitation of cooling the food matrix comprising the jellified hydrocolloid polymer as recited in claim 1, Frith teaches the gelation of particles (biopolymers) by temperature treatment is used (paragraph [0031]).  The most preferable temperature treatment is cooling, hence, a biopolymer gelling upon cooling is used (cooled food matrix) (paragraphs [0023]-[0031]).  
Regarding the limitation of adding sodium to the cooled food matrix to form the food composition as recited in claim 1, Frith teaches the composition comprising the gelled particles (cooled food matrix) can be applied to base food products comprising ingredient(s) such as salt (sodium chloride, source of sodium) (paragraphs [0043], [0049], [0066]-[0068], [0094], [0112], [0116], and [0120]).
Regarding the limitation of the sodium is added as sodium salt comprising sodium chloride in an amount of 0.3 wt% to 2.0 of the sodium chloride based on the food composition as recited in claim 1, Frith teaches the composition comprising the gelled particles (cooled food matrix) can be applied to base food products comprising ingredient(s) such as salt (sodium added as sodium salt comprising sodium chloride) (paragraphs [0043], [0049], [0066]-[0068], and [0094]).  Additionally, Frith teaches in one example the composition comprising the gelled gellan biopolymer (cooled food matrix) was mixed with 3 g salt (sodium chloride) and other ingredients to form 1000 g of fresh cheese (.3% sodium chloride based on the food composition) (paragraphs 
Regarding the limitation of the non-sodium metal salt comprises potassium chloride that is 20 wt.% to 150 wt% of the sodium salt added to the cooled food matrix as recited in claim 1, Frith teaches mixing potassium chloride (non-sodium metal salt) and a biopolymer (non-starch hydrocolloid polymer) (paragraph [0061]).  Additionally, Frith teaches the claimed quantity of sodium chloride and has been addressed above (paragraphs [0110]-[0116]). 
However, Frith does not expressly disclose the potassium chloride is 20 wt.% to 150 wt% of the sodium salt added to the cooled food matrix as recited in claim 1
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the quantity of non-sodium metal salt (potassium chloride) through routine experimentation.  One of ordinary skill in the art would have been motivated to optimize the quantity of non-sodium metal salt (potassium chloride) in order to set/gel the biopolymer because Frith teaches a salt with an effective cation, such as potassium chloride, is combined with the biopolymer in an aqueous phase to chemically set the biopolymer to a gel and using the potassium chloride salt in a preferred concentration (paragraphs [0027]-[0029] and [0061]).  There would have been a reasonable expectation of success of preparing a final food product comprising the gelled biopolymer with organoleptically desirable characteristics (Abstract; and paragraphs [0067], [0113], [0114], [0117], [0118], and [0121]).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to 
Regarding the limitation of the food composition is selected from the group consisting of a water-based culinary sauce, a dairy-based culinary sauce, and a tomato-based culinary sauce as recited in claim 1, Frith teaches the food products are water continuous sauces, dairy type spreads, dressings, or frozen desserts (paragraphs [0043], [0046], [0066], [0067], [0094], [0111], [0112], [0115], [0116], [0119], and [0120]).
Regarding the limitation of the concentration of sodium in the aqueous food matrix is higher than the concentration of sodium entrapped in the jellified non-starch hydrocolloid polymer as recited in claim 1, Frith teaches a non-gelled aqueous phase dominated by CMC (aqueous food matrix comprising a non-gelling biopolymer, CMC-7.6 wt% sodium ions and 150 g CMC used = 11.4 g of sodium ions in the aqueous food matrix) and a gelled phase comprising k-carrageenan fibers (jellified non-starch hydrocolloid polymer, k-carrageenan-5.12 wt% sodium ions and 60 g k-carrageenan used = 3.1 g of sodium ions in the jellified polymer phase) in one example (paragraphs [0035] and [0073]-[0096]).  Additionally, Frith teaches adding salt to get the desired ionic strength of the aqueous phase in order to ensure the particles in the gelled phase remained gelled as well as increasing the ion content in order to stabilize the composition (paragraphs [0042], [0049], [0066], and [0072]).  Further, Frith teaches a method of preparing a composition comprising gelled particles which comprises the step of subjecting an aqueous mixture comprising a gelling biopolymer, which are identical to the presently claimed non-starch hydrocolloid polymers (paragraphs [0024] and [0030]), and a salt such as potassium chloride to a gelation treatment (Abstract; and paragraphs Frith is mixed with the composition comprising the gelled particles after the bioparticles have been gelled (paragraphs [0110]-[0116]), which is the same order of steps in the claimed invention, it is clear that the concentration of sodium in the composition (aqueous food matrix), which comprises the gelled particles, is higher than the concentration of sodium entrapped in the gelled particles (jellified non-starch hydrocolloid polymers), absent any clear and convincing evidence to the contrary.
Regarding the limitation of the non-starch hydrocolloid polymer is present in the food composition in an amount of 0.05 to 6 wt% based on the food composition as recited in claim 1, Frith teaches the composition comprising the biopolymers (non-starch hydrocolloid polymer) can be added to the foodstuff in an amount of at most 30 wt.% (paragraphs [0043]-[0047]), which encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Therefore, as shown above, Frith successfully teaches the claimed method of preparing a food composition, and the obviousness rejection of claims 1, 2, and 8-12 over Frith should not be reversed.  Appellant is reminded once Office personnel have established the Graham factual findings and concluded, in view of the relevant evidence 

Appellant argues the cited reference Frith fails to disclose or suggest the claimed sodium distribution as required by independent Claim 1.  In the previous Office Action issued on June 24, 2021, the Examiner also admits that “Frith also does not expressly disclose the concentration of the sodium in the aqueous food matrix is higher than the concentration of sodium entrapped in the jellified non-starch hydrocolloid polymer (gelled biopolymer).”' However, in the present Office Action, the Examiner contradicts her/his own previous statement and argues that Frith teaches this feature since the reference teaches a non-gelled aqueous phase (aqueous food matrix) dominated by CMC (7.6 wt% sodium ions) and a gelled phase comprising k-carrageenan fibers (jellified non- starch hydrocolloid polymer) (5.12 wt% sodium ions) in one example (paragraphs [0073]- [0096]).  Appellant respectfully disagrees. Appellant notes that, in this example of Frith, 7.6 wt% in the CMC and 5.12 wt% in the k-carrageenan fibers are only the respective amounts of sodium ions in the raw materials of CMC and k-carrageenan, not in the resultant product of the method in Frith. Nothing in the Frith reference suggests that the concentration of sodium in the aqueous food matrix be higher than the concentration of sodium entrapped in the jellified non- starch hydrocolloid polymer (P7-P9).
Examiner disagrees.  For the Request for Continued Examination filed on September 7, 2021, additional searching, consideration, and review of the prior art was conducted for the Non-Final Rejection of October 6, 2021.  As discussed above, Frith teaches a non-gelled aqueous phase dominated by CMC (aqueous food matrix comprising a non-gelling biopolymer, CMC-7.6 wt% sodium ions and 150 g CMC used = 11.4 g of sodium ions in the aqueous food matrix) and a gelled phase comprising k-carrageenan fibers (jellified non-starch hydrocolloid polymer, k-carrageenan-5.12 wt% sodium ions and 60 g k-carrageenan used = 3.1 g of sodium ions in the jellified polymer phase) in one example (paragraphs [0035], [0052], and [0073]-[0096]).  Additionally, Frith teaches adding salt to get the desired ionic strength of the aqueous phase in order to ensure the particles in the gelled phase remained gelled as well as increasing the ion content in order to stabilize the composition (paragraphs [0042], [0049], [0066], and [0072]).  Further, Frith teaches the composition is prepared in situ during the preparation of the final food product in which the gelled biopolymer is included (paragraphs [0056] and [0068]).

Appellant argues if the examiner desired to argue that the above-discussed features of independent Claim 1 are an inherent characteristic of Frith (e.g., based on the Examiner’s belief that Frith shows the same order of steps as the claimed invention), such an attempt is improper at least because it is not in compliance with the Office’s own procedures. For example, the Examiner failed to provide “some evidence or scientific reasoning to establish the reasonableness of the examiner’s belief that the [] limitation is an inherent characteristic of the prior art before the burden is shifted to the applicant to disprove the inherency.”’ Appellant respectfully submits that the above-recited features of independent Claim 1, do not necessarily flow from the disclosure of Frith.  For example, the Examiner also admits that the recited amount of non-sodium metal salt is not taught by Frith, and thus the method of preparing the product in Frith is not identical to the claimed method. As such, the product in Frith would not necessarily have the same sodium distribution as in the claimed inventions (P9).
Examiner disagrees.  As discussed above, Frith teaches a method of preparing a composition comprising gelled particles which comprises the step of subjecting an aqueous mixture comprising a gelling biopolymer, which are identical to the presently claimed non-starch hydrocolloid polymers (paragraphs [0024] and [0030]), and a salt such as potassium chloride to a gelation treatment (Abstract; and paragraphs [0052], [0053], [0056], and [0061]).  While Frith does not expressly disclose the claimed amount of non-sodium metal salt (potassium chloride), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the quantity of non-sodium metal salt (potassium chloride) through routine experimentation with the expectation of successfully setting/gelling the biopolymer and Frith teaches a salt with an effective cation, such as potassium chloride, is combined with the biopolymer in an aqueous phase to chemically set the biopolymer to a gel and using the potassium chloride salt in a preferred concentration (paragraphs [0027]-[0029] and [0061]).  
Additionally, Examiner provides adequate reasoning to support the determination that the concentration of sodium in the aqueous food matrix is higher than the concentration of the sodium entrapped in the jellified non-starch hydrocolloid polymer in the method of Frith since the method of Frith is substantially similar to the presently claimed method.  As discussed above, the composition comprising the gelled particles (aqueous food matrix) can be applied to food products (paragraphs [0043] and [0094]), and the food products further include a salt (sodium is added in the form of sodium chloride) (paragraphs [0049] and [0066]).  Given that the sodium chloride salt in Frith is mixed with the composition comprising the gelled particles after the bioparticles have been gelled (paragraphs [0110]-[0116]), which is the same order of steps in the claimed invention, it is clear that the concentration of sodium in the composition (aqueous food matrix), which comprises the gelled particles, is higher than the concentration of sodium entrapped in the gelled particles (jellified non-starch hydrocolloid polymers), absent any clear and convincing evidence to the contrary.  "The fact that Appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art 

Appellant argues the cited reference Frith fails to disclose or suggest the claimed amount of non-sodium metal ions and the claimed ratio of the non-sodium metal ions to the sodium salt as required by independent claim 1.  The Examiner admits that “Frith does not expressly disclose adding the non-sodium metal salt to the food matrix in an amount of 0.3 wt% to 1.5 wt% of the food composition or the non-sodium metal salt comprises potassium chloride that is 20 wt.% to 150 wt.% of the sodium salt added to the cooled food matrix.” Appellant respectfully submits that one of ordinary skill in the art would not have arrived at the present claims as an obvious matter of routine optimization (P10).
Examiner disagrees.  As discussed above, Frith teaches the limitation of the sodium is added as sodium salt comprising sodium chloride in an amount of 0.3 wt% to 2.0 of the sodium chloride based on the food composition as recited in claim 1 since Frith teaches the composition comprising the gelled particles (cooled food matrix) can be applied to base food products comprising ingredient(s) such as salt (sodium added Frith additionally teaches mixing potassium chloride (non-sodium metal salt) and a biopolymer (non-starch hydrocolloid polymer) (paragraph [0061]).  While Frith does not expressly disclose adding the potassium chloride (non-sodium metal salt) in an amount of 0.3 wt% to 1.5 wt% of the food product or the potassium chloride is 20 wt.% to 150 wt% of the sodium salt added to the cooled food matrix as recited in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the quantity of non-sodium metal salt (potassium chloride) through routine experimentation.  One of ordinary skill in the art would have been motivated to optimize the quantity of non-sodium metal salt (potassium chloride) in order to set/gel the biopolymer because Frith teaches a salt with an effective cation, such as potassium chloride, is combined with the biopolymer in an aqueous phase to chemically set the biopolymer to a gel and using the potassium chloride salt in a preferred concentration (paragraphs [0027]-[0029] and [0061]), and there would have been a reasonable expectation of success of preparing a final food product comprising the gelled biopolymer with organoleptically desirable characteristics (Abstract; and paragraphs [0067], [0113], [0114], [0117], [0118], and [0121]).  “[W]here the general conditions of a 
Moreover, it is noted that Appellant has not established or demonstrated that any deviation outside of the claimed ranges of non-sodium metal salt (potassium chloride) would provide for detrimental/adverse effects or in the alternative that any deviation therefrom would not provide for beneficial results/effects.  Appellant is reminded a prima facie case of obviousness can be rebutted by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	
Appellant argues independent Claim 1 requires: i) that the concentration of sodium in the aqueous food matrix is higher than the concentration of sodium entrapped in the jellified non-starch hydrocolloid polymer; and ii) the jellified non-starch hydrocolloid polymer comprises a non- sodium metal salt in an amount of 0.3 wt% to 1.5 wt% of the food composition and the non- sodium metal salt comprises potassium chloride that is 20 wt.% to 150 wt.% of the sodium salt.  As set forth in the previously submitted Declaration (“Declaration”), Frith does not disclose or even suggest the claimed features i) and ii) as required by independent Claim 1.  As set forth in the Declaration, the raw ingredient k-carrageenan used in Examples 2 and 4 of Frith to form the gelled particles already have large amount of sodium ions of 5.12 wt% of the dry K-carrageenan powder.  Therefore, as set forth in the Declaration, the total concentration of sodium in the aqueous matrix of Frith is NOT necessary higher than the concentration of sodium entrapped in the gelled «-carrageenan in Frith.  As set forth in the Declaration, Frith further provides NO motivation or guidance to modify its composition and process to achieve the claimed higher concentration of sodium in the aqueous matrix than the concentration of sodium entrapped in the gelled biopolymers in Frith.  Frith is in fact completely silent about any sodium salt distribution in its final products. The skilled artisan without hindsight would not have been motivated to modify Frith to thereby arrive at the claimed sodium concentration distribution as required by claim .  As set forth in the Declaration and detailed in the specification, Appellant’s presently claimed amount of non-sodium metal salt entrapped in the gelled non-starch hydrocolloid polymer decreases the sodium affinity to the gelled polymer and reduces the amount of sodium in a food product without impacting the perceived salt taste by a consumer.  One of ordinary skill in the art would have no reason to optimize the amount of non- sodium metal salt entrapped in the gelled non-starch hydrocolloid polymer to arrive at the claimed inventions because, as set forth in the Declaration, Frith does not disclose or suggest that such “organoleptically desirable characteristics” by which its composition could be optimized can somehow include a decreases in the sodium affinity to the gelled biopolymer particles and thus sodium reduction. Furthermore, Frith is entirely directed to imparting creaminess to a product by achieving gelled particles having certain specific aspect ratio in combination with certain specific average width.  As set forth in the Declaration, without Frith recognizing the same advantages of the presently claimed inventions, the skilled artisan would not have reached the claimed amount of non-sodium metal ions and the claimed ratio of the non-sodium metal ions to the sodium salt by optimizing the composition of Frith for “organoleptically desirable characteristics” as proposed by the Examiner through routine experimentation.  As set forth in paragraph 15 of the Declaration, Frith does not even recognize that the claimed amount of non-sodium metal salt and the gelation of its biopolymers can reduce the amount of sodium in a food product without impacting the perceived salt taste by a consumer, as discovered by Appellant. Moreover, there is no evidence whatsoever that optimizing the composition of Frith for “organoleptically desirable characteristics” as proposed by the Office Action would somehow also achieve: i) a concentration of sodium in the aqueous food matrix that is higher than the concentration of sodium entrapped in the jellified non-starch hydrocolloid polymer; and 11) the claimed amount of non-sodium metal salt and the claimed ratio of the non- sodium metal salt to the sodium salt, as required by independent Claim 1.  As set forth in paragraph 16 of the Declaration, the skilled artisan without hindsight would not have been modified Frith to somehow change its composition and process to thereby arrive at the present claims.  For at least the reasons discussed above and in paragraphs 6-16 of the Declaration, Frith fails to render obvious independent Claim 1 (P7-P11).
Examiner disagrees.  It is noted that these arguments were presented in the 37 CFR 1.132 Declaration filed August 18, 2021.  The Declaration has been previously addressed in the Non-Final Rejection of October 6, 2021, and the appropriate section of the Office Action of October 6, 2021 (paragraphs 14-22) has been provided below (See “Response to Amendment
Examiner maintains their position that Frith teaches the presently claimed invention which has been addressed above.
One of ordinary skill in the art, given the teachings of Frith as well as knowledge generally available to one of ordinary skill in the art, would have been motivated to arrive at the presently claimed ranges of non-sodium metal salt (potassium chloride).  As previously discussed, Frith teaches a method of preparing a composition comprising gelled particles which comprises the step of subjecting an aqueous mixture comprising a gelling biopolymer, which are identical to the presently claimed non-starch hydrocolloid polymers (paragraphs [0024] and [0030]), and a salt such as potassium chloride to a gelation treatment (Abstract; and paragraphs [0052], [0053], [0056], and [0061]).  While Frith does not expressly disclose the claimed amounts of non-sodium metal salt (potassium chloride) in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the quantity of non-sodium metal salt (potassium chloride) through routine experimentation with the expectation of successfully setting/gelling the biopolymer and successfully preparing a final food product comprising the gelled biopolymer with organoleptically desirable characteristics (Abstract; and paragraphs [0067], [0113], [0114], [0117], [0118], and [0121]) because Frith teaches a salt with an effective cation, such as potassium chloride, is combined with the biopolymer in an aqueous phase to chemically set the biopolymer to a gel and using the potassium chloride salt in a preferred concentration (paragraphs [0027]-[0029] and [0061]).  
Additionally, Firth provides ample motivation and guidance to achieve the claimed higher concentration of sodium in the aqueous food matrix than the Frith teaches a non-gelled aqueous phase dominated by CMC (aqueous food matrix comprising a non-gelling biopolymer, CMC-7.6 wt% sodium ions and 150 g CMC used = 11.4 g of sodium ions in the aqueous food matrix) and a gelled phase comprising k-carrageenan fibers (jellified non-starch hydrocolloid polymer, k-carrageenan-5.12 wt% sodium ions and 60 g k-carrageenan used = 3.1 g of sodium ions in the jellified polymer phase) in one example (paragraphs [0035] and [0073]-[0096]).  Frith also teaches adding salt to get the desired ionic strength of the aqueous phase in order to ensure the particles in the gelled phase remained gelled as well as increasing the ion content in order to stabilize the composition (paragraphs [0042], [0049], [0066], and [0072]).  Further, Frith teaches a method of preparing a composition comprising gelled particles which comprises the step of subjecting an aqueous mixture comprising a gelling biopolymer, which are identical to the presently claimed non-starch hydrocolloid polymers (paragraphs [0024] and [0030]), and a salt such as potassium chloride to a gelation treatment (Abstract; and paragraphs [0052], [0053], [0056], and [0061]).  The composition comprising the gelled particles (aqueous food matrix) can be applied to food products (paragraphs [0043] and [0094]), and the food products further include a salt (sodium is added in the form of sodium chloride) (paragraphs [0049] and [0066]).  Since the sodium chloride salt in Frith is mixed with the composition comprising the gelled particles after the bioparticles have been gelled (paragraphs [0110]-[0116]), which is the same order of steps in the claimed invention, it is clear that the concentration of sodium in the composition (aqueous food matrix), which comprises the gelled particles, is higher than the concentration of sodium 
While examples 2 and 4 of Frith have a concentration of sodium ions in the aqueous matrix far lower than the total concentration of sodium ions in the gelled k-carrageenan particles as calculated by Appellant, Frith is not limited to examples 2 and 4 since the reference also teaches a non-gelled aqueous phase dominated by CMC (aqueous food matrix comprising a non-gelling biopolymer, CMC-7.6 wt% sodium ions and 150 g CMC used = 11.4 g of sodium ions in the aqueous food matrix) and a gelled phase comprising k-carrageenan fibers (jellified non-starch hydrocolloid polymer, k-carrageenan-5.12 wt% sodium ions and 60 g k-carrageenan used = 3.1 g of sodium ions in the jellified polymer phase) in another example (paragraphs [0035] and [0073]-[0096]).  Frith also teaches adding salt to get the desired ionic strength of the aqueous phase in order to ensure the particles in the gelled phase remained gelled as well as increasing the ion content in order to stabilize the composition (paragraphs [0042], [0049], [0066], and [0072]).  Additionally, Frith teaches a method of preparing a composition comprising gelled particles which comprises the step of subjecting an aqueous mixture comprising a gelling biopolymer, which are identical to the presently claimed non-starch hydrocolloid polymers (paragraphs [0024] and [0030]), and a salt such as potassium chloride to a gelation treatment (Abstract; and paragraphs [0052], [0053], [0056], and [0061]).  Appellant is reminded "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
It is also noted that the features upon which Appellant relies (i.e., amount of non-sodium metal salt entrapped in the gelled non-starch hydrocolloid polymer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Additionally, while Frith is directed to imparting creaminess to a product with the gelled particles and does not recognize the same advantages of the jellified hydrocolloid food polymers having decreased sodium affinity and reduced amount of sodium in the food product without impacting the perceived salt taste by a customer in the claimed invention, Frith also teaches the gelled biopolymers impart desired properties to the food product such as creaminess, smoothness, mouth coating, and rich in taste (Abstract; and paragraphs [0067], [0113], [0114], [0117], [0118], and [0121]).  Appellant is reminded  “the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would .
Further, in response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Response to Amendment
The Declaration under 37 CFR 1.132 filed August 18, 2021 is insufficient to overcome the rejection of claims 1, 2, 8-12, 14, 17, 18, and 21 based upon Frith as set forth in the last Office action because of the following reasons:
It is noted that the declarant is not one of the named inventors of the claimed invention (see paragraphs 1 and 2).  Applicant is reminded in assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986).  Where the objectivity of the declarant is an issue in the prosecution, the inventor must disclose the known relationships and affiliations of the declarants so that those interests can be considered in weighing the declarations.  Ferring B.V. v. Barr Laboratories, Inc., 437 F.3d 1181, 78 U.S.P.Q.2d (BNA) 1161 (Fed. Cir. 2006).
Paragraphs 3-9 of the Declaration indicates the presently claimed invention is distinguishable from US Patent App Pub. No. 2003/0031774 to Frith et al. (“Frith”).  The food composition and process in Frith could not lead to a food composition having a higher total concentration of sodium in the aqueous food matrix than the concentration of sodium entrapped in the gelled biopolymers in Frith.  The concentration of sodium ions in the aqueous matrix is thus far lower than the total concentration of sodium ions in the gelled K-carrageenan particles in the examples of Frith.  Therefore, the total concentration of sodium in the aqueous food matrix of Frith is NOT necessary higher than the concentration of sodium entrapped in the gelled k-carrageenan in Frith (see Examples 2 and 4 of Frith).  Frith further provides no motivation or guidance to modify its composition and process to achieve the claimed higher concentration of sodium in the aqueous food matrix than the concentration of sodium entrapped in the gelled biopolymers in Frith. Frith is in fact completely silent about any sodium salt distribution in its final products.
Examiner disagrees.  Applicant is reminded that Frith is not limited to examples 2 and 4.  In fact, Frith teaches the concentration of sodium in the aqueous food matrix is higher than the concentration of sodium entrapped in the jellified non-starch In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Additionally, Frith teaches gelling biopolymers that are identical to the presently claimed non-starch hydrocolloid polymers ([0024] and [0030]) as well as the sodium chloride salt is mixed with the composition comprising the gelled particles after the bioparticles have been gelled (paragraphs [0110]-[0116]), which is the same order of steps in the claimed invention.
Paragraph 10 of the Declaration indicates that the skilled artisan without hindsight would not have been motivated to modify Frith to thereby arrive at the claimed sodium concentration distribution required by claims 1 and 18.
Examiner disagrees.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin
Paragraphs 12-15 of the Declaration indicate Frith does not disclose or suggest that such “organoleptically desirable characteristics” by which the composition could be optimized can somehow include a decrease in the sodium affinity to the gelled biopolymer particles having certain specific aspect ratio in combination with certain specific average width.  Without Frith recognizing the same advantages of the presently claimed invention, the skilled artisan would not have reached the claimed amount of non-sodium metal ions and the claimed ratio of the non-sodium metal ions to the sodium salt by optimizing the composition of Frith for “organoleptically desirable characteristics” as proposed by the Patent Office through routine experimentation.  Frith does not even recognize that the claimed amount of non-sodium metal salt and the gelation of its biopolymers can reduce the amount of sodium in a food product without impacting the perceived salt taste by a consumer, as discovered by Applicant.  There is no evidence that optimizing the composition of Frith for “organoleptically desirable characteristics” as proposed by the Patent Office would also achieve: i) a concentration of sodium in the aqueous food matrix that is higher than the concentration of sodium entrapped in the jellified non-starch hydrocolloid polymer; and ii) the claimed amount of non-sodium metal salt and the claimed ratio of the non-sodium metal salt to the sodium salt, as required by independent claims 1 and 18.
Examiner disagrees.  Applicant is reminded a new claim “does not become nonobvious simply because the patent specification provides a more comprehensive explication of the known relationships between the variables and the affected properties.” In re Applied Materials, Inc., ' 692 F.3d at 1297 (Fed. Cir. Aug. 29, 2012).  Given that Frith discloses mixing the biopolymers with a salt, such as potassium In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of the nonobviousness fails to outweigh the evidence of obviousness.

Appellant argues Frith fails to render obvious independent Claim 18 and Claim 21 that depends from Claim 18. For example, Frith does not disclose: 1) that the concentration of sodium in the aqueous food matrix is higher than the concentration of sodium entrapped in the jellified non-starch hydrocolloid polymer; and ii) the jellified non-starch hydrocolloid polymer comprises a non-sodium metal salt in an amount of 0.3 wt% to 1.5 wt% of the food composition and the non-sodium metal salt comprises potassium chloride that is 20 wt.% to 150 wt.% of the sodium salt, as required by independent Claim 18.  These claim elements are also recited in independent claim 1.  As discussed above, Frith would not have led one of skill in this art to arrive at these claim elements (P12).  Appellant also argues Frith does not disclose: 1) that the concentration of sodium in the aqueous food matrix is higher than the concentration of sodium entrapped in the jellified non- starch hydrocolloid polymer; and ii) the jellified non-starch hydrocolloid polymer comprises a non-sodium metal salt in an amount of 0.3 wt% to 1.5 wt% of the food composition and the non- sodium metal salt comprises potassium chloride that is 20 wt.% to 150 wt.% of the sodium salt, as required by Claim 1 and ultimately required by Claim 17, which incorporates Claim 1.  The above discussed claimed features 1) and ii) also describe distinct structural/compositional characteristics of the food composition (e.g., sodium distribution and the amount of the non-sodium metal salt in the food composition), which are not disclosed in Frith, and they are not just process steps.  Frith would not have led one of skill in this art to arrive at these claim elements (P12-P13).  
Examiner disagrees and maintains their position that Frith teaches all of the limitations of the presently claimed food composition (claims 17, 18, and 21) which have been addressed in detail above for claim 1.  As discussed above, while Frith does not expressly disclose the jellified non-starch hydrocolloid polymer comprises a non-sodium metal salt, such as potassium chloride, in an amount of 0.3 wt% to 1.5 wt% of the food composition and potassium chloride that is 20 wt.% to 150 wt% of the sodium salt as recited in claim 18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the quantity of non-sodium metal salt (potassium chloride) through routine experimentation.  One of ordinary skill in the art would have been motivated to optimize the quantity of non-sodium metal salt (potassium chloride) in order to set/gel the biopolymer because Frith teaches a salt with an effective cation, such as potassium chloride, is combined with the biopolymer in an aqueous phase to chemically set the biopolymer to a gel and using the potassium Frith teaches the claimed quantity of sodium chloride and has been addressed above (paragraphs [0110]-[0116]).  There would have been a reasonable expectation of success of preparing a final food product comprising the gelled biopolymer with organoleptically desirable characteristics (Abstract; and paragraphs [0067], [0113], [0114], [0117], [0118], and [0121]).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).
Regarding the limitation of the concentration of sodium in the aqueous food matrix is higher than the concentration of sodium entrapped in the jellified non-starch hydrocolloid polymer as recited in claim 18, Frith teaches a non-gelled aqueous phase dominated by CMC (aqueous food matrix comprising a non-gelling biopolymer, CMC-7.6 wt% sodium ions and 150 g CMC used = 11.4 g of sodium ions in the aqueous food matrix) and a gelled phase comprising k-carrageenan fibers (jellified non-starch hydrocolloid polymer, k-carrageenan-5.12 wt% sodium ions and 60 g k-carrageenan used = 3.1 g of sodium ions in the jellified polymer phase) in one example (paragraphs [0035] and [0073]-[0096]).  Additionally, Frith teaches adding salt to get the desired ionic strength of the aqueous phase in order to ensure the particles in the gelled phase remained gelled as well as increasing the ion content in order to stabilize the composition (paragraphs [0042], [0049], [0066], and [0072]).  Further, Frith teaches a method of preparing a composition comprising gelled particles which comprises the step of subjecting an aqueous mixture comprising a gelling biopolymer, which are identical to Frith is mixed with the composition comprising the gelled particles after the bioparticles have been gelled (paragraphs [0110]-[0116]), which is the same order of steps in the claimed invention, it is clear that the concentration of sodium in the composition (aqueous food matrix), which comprises the gelled particles, is higher than the concentration of sodium entrapped in the gelled particles (jellified non-starch hydrocolloid polymers), absent any clear and convincing evidence to the contrary.
As discussed in the rejection, claim 17 relates to a food composition obtainable by the method according to claim 1.  Examiner maintains it is unclear how the process steps described in claim 1, such as the steps of cooling, adding a non-sodium metal salt to the food matrix, and adding sodium to the cooled food matrix, impart distinctive structural characteristics to the final food composition.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  Further, "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established.” (In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972) and MPEP 2113).  Since the food composition of claim 17 is substantially similar to the food product disclosed by Frith, as set forth above, the claim is unpatentable.  See also MPEP 2113 and 2114. 

Appellant argues as discussed above, Frith fail to disclose, suggest, or render obvious the elements of independent claim 1, not to mention the combination of these elements and the additional elements recited in dependent claim 14, which directly depends from claim 1 (P13).
Examiner disagrees.  Frith teaches the method of claim 1 and has been addressed in detail above.  Additionally, Frith teaches the limitation of the non-starch hydrocolloid polymer is present in the food composition in an amount of 0.1 to 3 wt% based on the food composition as recited in claim 14, which depends upon claim 1, since the reference teaches the composition comprising the biopolymers (non-starch hydrocolloid polymer) can be added to the foodstuff in an amount of at most 30 wt.% (paragraphs [0043]-[0047]), which encompasses the presently claimed range.  As set prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TYNESHA L MCCLAIN/Examiner, Art Unit 1793                                                                                                                                                                                                        
Conferees:
/EMILY M LE/Supervisory Patent Examiner, Art Unit 1793                                                                                                                                                                                                        /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                                                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.